Case 7:15-cr-00468-VB Document 168 Filed 08/06/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

(e008 He th eh hh md Sr Ss Set ee tr Stet eet et ed HH AF xX
UNITED STATES OF AMERICA :
ORDER
Vv. aceon
JULIO RENTA, 15 CR 468-9 (VB)
Defendant. :
0 Oe 8 0 tS —— ——m oo to TK

A status conference in this violation of supervised release matter is scheduled for August

28, 2020, at 9:00 am, The Court expects to conduct this conference in person in the Courthouse.

 

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDNY%20Screening%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Dated: August 6, 2020

White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
